Citation Nr: 0900976	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-20 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for a psychiatric 
disability, currently diagnosed as post-traumatic stress 
disorder (PTSD) with depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to May 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for left knee disability, bilateral hearing loss, and PTSD 
with depression.

In July 2007, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Philadelphia, RO.  A 
transcript of this hearing is of record.

The veteran requested a Board hearing in his May 2007 VA Form 
9.  The hearing was scheduled for October 2008, and the 
veteran was notified.  The veteran failed to appear for the 
hearing.  To the Board's knowledge, the veteran has offered 
no explanation as to why he was unable to appear for the 
scheduled hearing, and he has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal, as if the veteran's hearing request 
had been withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

The issue of service connection for a psychiatric disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Current degenerative joint disease of the left knee is 
not related to the veteran's military service, and did not 
manifest to a compensable degree within one year following 
his separation from service.

2.  Bilateral hearing loss disability was not present in 
service or to a compensable level within one year of the 
veteran's discharge from service and is not etiologically 
related to service.  


CONCLUSIONS OF LAW

1.  The veteran's left knee disability was not incurred in or 
aggravated during service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 
3.303, 3.307, 3.309 (2008).

2.  Bilateral hearing loss disability was not incurred or 
aggravated during active service, and its incurrence or 
aggravation during service may not be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

The veteran was sent a VCAA notice letter in October 2005.  
The letter provided him with notice of the evidence necessary 
to substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via a letter sent in October 2005.  He did not 
receive VCAA notice on the fourth or fifth Dingess elements 
until July 2007.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims in a supplemental statement of 
the case.  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 
2007).

Duty to Assist

In developing his claim, VA obtained the veteran's service 
treatment records (STRs), personnel records and VA treatment 
records dated from June 2004 to June 2007.  In addition, VA 
examinations were provided in November 2005 and January 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
reported evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system and arthritis, are presumed to have 
been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

If a chronic disease is shown in service, and at any time 
thereafter, service connection will be conceded without the 
need for evidence of a nexus between the in-service and post-
service diseases.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 
2008); 38 C.F.R. § 3.303(b).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2008).

Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss. Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Knee Disability

The veteran's STRs indicate that in his April 1972 entrance 
physical examination, his lower extremities were normal.  
STRs show treatment for the right knee but no treatment for 
the left knee.  

The report of the March 1976 discharge physical examination 
indicates his lower extremities were normal.  

In November 2005, the veteran was afforded a VA examination 
for his left knee disability.  The examiner noted that a 
March 2005 X-ray report showed no significant abnormality of 
the left knee.  Upon examination, there was no effusion, no 
inflammation.  The veteran had trouble flexing his left knee 
because he also would flex his left hip and therefore could 
only flex his knee to 90 degrees.  The examiner diagnosed 
left knee degenerative joint disease but did not give an 
opinion as to whether the left knee disability was related to 
service.  

VA outpatient treatment records from June 2004 to June 2007 
show treatment for left knee pain.  In an April 2006 
outpatient treatment record, the physician noted that there 
was no X-ray evidence of degenerative joint disease of the 
veteran's left knee.  The physician also noted that the 
examination of the veteran's knee was normal as long as his 
hip was not moved.  The physician opined that the lateral 
knee pain may be pain referred from the hip.  The veteran 
currently has a hip and back disability.  Despite this, the 
veteran has regularly complained of knee pain since 2004.  

In the veteran's claim as well as in his July 2007 testimony, 
the veteran reports to have fallen on ice during service 
injuring his left knee.  He also claims to have received 
treatment for his knee injury at that time.  The STRs, 
however, do not show any treatment for a left knee injury 
during service.  The RO even requested additional records for 
the period from October 1972 to November 1972 for a left knee 
injury at the Chanute Air Force Base.  No records were found. 

An initial question is whether the veteran has a current 
disability of the left knee.  While the veteran has reported 
current knee pain, and has even been diagnosed as having 
degenerative joint disease or arthritis; examinations have 
been normal.  To be present as a disability, arthritis must 
be shown on X-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).  X-ray studies in this case have not shown arthritis.  
Hence, it cannot be found that he has current arthritis of 
the knee.

No other knee disability has been found to explain the 
veteran's complaints of pain.  Pain without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a "disability" for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  
The most recent evidence suggests that the veteran's pain is 
referred from the hip.  There is no pending claim for service 
connection for a hip disability, and that issue is not before 
the Board.

As the evidence fails to show a current disability, an 
essential element of the claim is missing, and the claim must 
be denied.  See Coburn v. Nicholson, 19 Vet App 427 (2006) 
(failure to establish any of the necessary elements of a 
claim will result in the claim being denied).

Because the preponderance of the evidence is against the 
claim, there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Hearing Loss

Service treatment records are negative for treatment or 
complaints of bilateral hearing loss.  The examination for 
induction into service in April 1972 a hearing test yielded 
no findings indicative of hearing loss as defined by VA.  
38 C.F.R. § 3.385.  In March 1975, the veteran was treated 
for bilateral otitis media.  He complained of hearing loss 
and was prescribed medication.  There were no subsequent 
reports of hearing loss.  On examination for separation from 
service, a hearing examination revealed no findings 
indicative of hearing loss as defined by VA and the veteran's 
ears were reported to be normal.

In January 2006, the veteran was afforded a VA examination to 
determine whether his hearing loss was due to service.  The 
veteran complained that his hearing loss began in 1974.  The 
veteran reported being exposed to excessive noise exposure 
while working as an aircraft electrician for four years.  He 
also noted that he seldom wore ear protection.  After the 
military, he was exposed to excessive noise exposure due to 
target shooting for three years.

On the authorized audiological evaluation the veteran had 
speech reception thresholds in both ears that met the 
criteria for hearing loss as defined by VA.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear and of 80 percent in the left ear.

The examiner noted that the veteran's medical examination 
report at separation from service showed hearing sensitivity 
to be within normal limits in both the ears.  The results of 
current examination indicated sloping mild sensorineural 
hearing loss at the high frequencies in the right ear and 
moderate high frequency sensorineural hearing loss in the 
left ear.  The examiner concluded that since he had normal 
hearing upon discharge, his current hearing loss was not 
caused or was a result of noise exposure while in the 
military.  

There were no other treatment records for hearing loss.

The veteran claims that excessive noise exposure due to 
working with aircrafts during the military caused his current 
hearing loss.  Exposure to such noise is consistent with the 
circumstances of the veteran's service.  In addition the 
service treatment records document an episode of hearing 
loss.  He also has current hearing loss.  Therefore, the 
Board finds that two of the three elements necessary for 
service connection-current disability and an in-service 
injury-are demonstrated.

Some of the veteran's statements can be read as reporting a 
continuity of symptomatology since service (although his 
hearing testimony does not seem to report such continuity).  
Any current report of a continuity of symptoms must be 
weighed against the negative examination at separation from 
service, the absence of any contemporaneous evidence of 
hearing loss in the decades immediately after service, and 
the negative opinion provided by the VA examiner.

His rather vague recent reports of continuity are less 
probative than the contemporaneous record, and the well 
reasoned opinion of the VA examiner.  

Even if the veteran's statements could be read as reporting 
hearing loss in the year immediately after service; and 
assuming arguendo that these conditions are subject to 
presumptive service connection as diseases of the central 
nervous system; there is no competent evidence demonstrating 
that this condition manifested to a compensable degree during 
the presumptive period.

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that hearing 
loss disability was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The only competent medical opinion as to the etiology of the 
veteran's current hearing loss is that of the January 2006 VA 
examiner, who provided an opinion against a link between the 
current disability and active duty service.  There is no 
other competent medical opinion as to such a link.

The only opinion linking the current disabilities to service 
is that of the veteran.  As a lay person, he is not competent 
to provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the veteran's claimed disability 
was almost 30 years after his separation from active duty 
service.  In addition, the January 2006 VA examiner has 
opined that the veteran's complaints of hearing loss are not 
related to his active duty service noise exposure.  The Board 
therefore concludes that the evidence is against a nexus 
between the veteran's current bilateral hearing loss 
disability and his active duty service.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.


REMAND

The veteran claims that his current PTSD with depression is 
related to his service.  In December 2005, the veteran was 
afforded a VA examination.  During the examination, the 
veteran reported having his present symptoms while in 
Thailand in 1974 and 1975.  The veteran also reported that he 
saw a psychiatrist after returning from Thailand.  The 
veteran's service treatment records show that he was given a 
voucher in March 1975 for a psychiatric evaluation.  The 
Board finds that further development is necessary before it 
can decide the veteran's claim.  

The examiner reported that the veteran had two stressors.  
One occurred when in service when the veteran was attacked 
and responded by attacking his attacker.  The other occurred 
after service when the veteran's girlfriend committed suicide 
in his presence.  The examiner found that the veteran met the 
criteria for a diagnosis of PTSD, but it is not clear whether 
the diagnosis was attributed to the in-service stressor.

The reported in-service stressor can be viewed as a personal 
assault.  If viewed in this light, the occurrence of the 
stressor can be substantiated by evidence of changes in 
behavior in response to the stressor.  38 C.F.R. 
§ 3.304(f)(3) (2008).  That regulation requires VA to provide 
notice to a claimant prior to denying the claim, that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  The veteran 
has not received this notice.  

In addition under 38 C.F.R. § 3.304(f)(3), VA may obtain an 
opinion from a mental health professional as to whether the 
evidence shows behavior changes in response to the claimed 
stressor.

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should send the veteran a letter 
telling him that evidence from sources 
other than the veteran's service records 
or evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor.

2.  Then, the AOJ should request a new 
PTSD examination.  The claims folder must 
be made available to the examiner for 
review.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that any of the 
veteran's psychiatric disorders, if 
present, are etiologically related to the 
veteran's service.

If the examiner finds that the veteran 
meets the criteria for a diagnosis of 
PTSD, the examiner should specify the 
stressors supporting the diagnosis.

If any in-service stressor supporting the 
diagnosis of PTSD consists of a personal 
assault, the examiner should opine as to 
whether there is evidence of behavior 
changes in response to the stressor.

The examiner should provide a rationale 
for these opinions.

3.  If any claim on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


